 In the Matter of THE AMERICAN NATIONAL COMPANYandMECHANICSEDUCATIONAL SOCIETY'OF AMERICA; LOCAL No. 3'Case No. R-1940.-Decided August30,.,1940 .Jurisdiction:children's vehicles and wheel chair manufacturing industry.Investigation and Certification of Representatives:existence of.question: re-fusal to accord recognition to union ; contract renewed after institution of pro-ceedings, no bar to ; election necessary.Failure of petitioning union td make a more substantial showing of mem-bership among the employeesheldnot to bar an investigation and certifica-tion of representatives in view of the provisions contained in contract withrival union, compelling membership therein as a condition of employmentand in view of the action taken by the Company and said union with respectto employees who sought to change their affiliation.Persons discharged pursuant to a valid closed-shop contractheldno longeremployees and not entitled to participate in the election.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees of the Toledo and Perrysburg plants of the Company, excluding super-visory, clerical, tool, die, and machinery repair employees, metal polishers,metal platers, engineers,and firemen.Mr. Milton C. Boesel,of Toledo, Ohio, for the Company.Mr. Earl S. Strutor,of Toledo, Ohio, andMr. Karl Pauli,of Cleve-land, Ohio, for the M. E. S'. A.Mr. Edwin J. Lynch,of Toledo, Ohio, for the A. F. of L.Mr. Bliss Daffan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 18, 1940, Mechanics Educational Society of America. LocalNo. 3, herein called the M. E. S. A., filed with the Regional Directorfor the Eighth Region (Cleveland, Ohio) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of The American National Company, Toledo, Ohio,herein called the Company, and requesting an investigation and certi-fication of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On June 24,27 N. L.R. B., No. 4.22 THE AMERICAN NATIONAL COMPANY23acting pursuant to Section 9 (c) of the Act and Article III, Section 3,,of National Labor Relations Board Rules and Regulations-Series 2,'as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing.upon due notice..On June 26, 1940, the'Regional Director issued a notice of hearing,copies of which were duly served upon the Company,' the M. E. S. A.,and JuvenileWheelWorkers Federal Labor Union, No. 18528,herein called the A. F. of L., a labor organization claiming to repre=sent employees directly affected by the investigation.. Pursuant tonotice, a hearing was held on July 9 and 10, 1940, at Toledo, Ohio,before Max W. Johnstone,. the Trial Examiner, duly designated bythe Board.The Company, the M. E. S. A., and the A. F.' of L:were represented by counsel ; all participated.' in.: the hearing.Fullopportunity to be heard,. to examine . and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.At the commencement of the hearing the trial Examiner grantedA motion to intervene filed by the A. F. of L. and denied a like motionfiled by the International Association of Machinists, Lodge No. 105.2During the course of the hearing the. Trial Examiner made severalrulings on other motions and on objections to the admission of evi-dence.The Board has reviewed- the rulings. of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.At the close of the hearing, the A. F. of L.moved to dismiss the petition herein on the ground that the evidencedisclosed that no question concerning representation had arisen con-cerning the employees, of the Company.The. Trial Examiner didnot rule .on this motion but reserved action thereon for the Board.For the reasons appearing hereinbelow, the motion is denied.On July, 19 and 22, 1940, respectively, the M. E.. S. A. and theA. F. of L. filed briefs with the Board.'On June 4, 1940, a petition was filed in the United States District Court for theunder Chapter 10 of the Bankruptcy Act of the United States.On June 7, 1940. ThomasA. Cunningham was appointed trustee and granted the general authority to continueoperation of the Company.Thereafter,on June 17,1940,Edwin C. Kirschner was madetrustee and Cunningham co-trustee in charge of operations of the Company'splants.The notice of hearing was served on Cunningham on June 20, 1940. No question wasraised by the Company during the,hearing regarding the validity of service of the noticeon Cunningham.The International Association of Machinists,Lodge No.'105, sought to intervenebecause of ex'sting contracts between it and the Comp:iny covering the tool makers, diemakers,machinists,and machine repairmen and their apprentices employed by the Com-pany.-The Trial Examiner denied the motion to intervene because of the stipulation ofthe parties that the employees covered by those contracts ehcu'd not be included in theunit found herein to be appropriate for the purposes of collective bargaining.;;. S, 24Upon the'entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe American National Company is an Ohio corporation withplants located in Toledo and Perrysburg, Ohio. It is engaged in themanufacture of children's vehicles, doll .carriages, and wheel chairs.During. 1939 the Company used raw materials of the value of $1,-250,000, approximately 60 per cent of which it obtained outside theState of Ohio.During the same year the Company manufacturedand :sold finished products of the value of $2,500,000, approximately75 per cent of which were delivered to customers outside the Stateof Ohio.II.THE ORGANIZATIONS INVOLVEDMechanics Educational Society of America, Local No. 3, is a labororganization admitting to its membership production and mainte-nance employees of the Company, excluding supervisory, clerical, tool,die, and machinery repair employees, metal polishers, metal platers,engineers, and firemen.JuvenileWheel Workers Federal Labor Union, No. 18528, is alabor organization, affiliated with the American Federation of Labor,admitting to its membership production and maintenance employeesof the Company, excluding supervisory, clerical, tool, die, and machin-ery repair employees, metal polishers, metal platers, engineers, andfiremen.III.THE QUESTION CONCERNING REPRESENTATIONCollective bargaining agreements granting exclusive recognitionto the A. F. of L. as the bargaining representative of the employeesin the unit herein found to be appropriate for the purposes of col-- lective bargaining 3 have been in effect between the A. F. of L. andthe Company since April 9, 1934.The last such agreement, enteredinto on June 15, 1939,; was, by its terms, to remain in effect untilJune 30, 1910, and thereafter from year to year, unless either partyshould notify the other 30. days prior to any anniversary date thereofof a desire to negotiate or amend the agreement.No such noticehas been given.The agreement provides that all employees of the.Company, within the appropriate unit, should be members in goodstanding of the A. F. of L..Shortly after April 1, 1940, a number of the Company's employeesmet with an official of the M. E. S. A. with a view to changing.their$See SectionV,infra. THE AMERICAN NATIONAL COMPANY25affiliation front the A. F. of L. to the M. E. S. A. On April 20,1940, a further meeting was 'held, attended by approximately 90persons, including employees of the Company and officials of theM. E. S. A. On April 22, 1940, the Executive Committee of the,A. F. of L. met, suspended from its membership 52 employees whohad attended the meeting of April 20, and notified the Company ofthe suspension of these employees and requested their discharge onthe ground that they were no longer members in good standing ofthe A. F. of L. Pursuant to the request of the A. F. of L., onApril 23, 1940, the Company discharged the employees suspendedfrom the A. F. of L. All but 19 of these .employees were there-after reinstated by the A. F. of L. and reemployed by the Company.Employees reinstated by the A. F. of L. were required. by it to signpledges reaffirming their allegiance 'to the A. F. of L. and renouncingany connection with the formation. of another labor organizationamong the employees of the Company.In. May 1940 the M. E. S. A. requested the Company to recognizeit as the bargaining representative of the employees of the Companywithin the appropriate unit.The Company refused such recogni-. tion because of its existing closed-shop agreement with the A. F. of L.and because the M. E. S. A. had filed charges with the Board relative.to the employees discharged by the Company after their suspensionfrom the A. F. of L 4 As stated above, on June 18, 1940, the M. E.S. A. filed its petition herein.There was introduced into evidence at the hearing an analysismade by a field examiner of the Board showing that the M. E. S. A.had submitted to him 120 applications for membership, of which97 were dated in April 1940 and 23 were undated. A check by the.field examiner of these applications with the seniority list of theCompany disclosed that 51 were applications of employees actuallyworking 'for the Company at the time the check was made, 61 werethose of employees who were laid off, and 8 were those of personseitherwho had quit their jobs or whose names for some other'reason were not on the Company's seniority list.'At the hearingthe A. F. of L. introduced evidence that as of June 30, 1910, it had1,061 members in good standing among the employees on the senior-ity list, of the Company.All the employees who had signed appli-4Charges were filed by the M. E. S. A. against the Company on May 8, 1940, in Case No.VIII-C-702, alleging violations of Section 8 (1) and (B) of the Act.These chargeswere withdrawn by the M. E. S. A. on July 24, 1940, no complaint having been issued.sThe Company maintains it seniority list, containing over 1,000 manes, from which itdraws employees at tunes when it increases its working force.On June 29, 1040, therewere only approximately 057 employees within the appropriateunitwho were actuallyworking.1 26DECISIONS'OF NATIONALLABOR RELATIONS BOARDcations'for'membership in the M. E. S. A. are also members of.theA. F. of L.The A. F. of L. contends that there is no question concerning rep-resentation herein because of its closed-shop contract and the fact,that all the present employees of the Company are members of theA. F. of L., claiming that none is a member of piny other labororganizationsThe M. E. S. A. claims that the contract is no bar tothe existence of a 'question concerning representation and takes theposition that the action. taken by.the A. F. of L. and the Companyunder the closed-shop contract has prevented the employees frommaking a free choice of bargaining representatives and-that for thisreason the M. E. S. A. has been unable to. make a substantial show-ing of membership among the employees.The present contract 'between the A. F. of L.' and the Companywas automatically renewed on June 30, 1940. In May, however, theCompany had been put on, notice of the representation claim of the'M. E. S. A. Under these circumstances we find that the contractdoes not constitute a bar to an investigation and certification of rep-resentatives.7We also are of the opinion that the failure of theM. E. S. A. to make a more substantial showing of membershipamong the employees should not bar an investigation and eertifica-tion of representatives.In view of the provision contained in the`1939 contract, which is still in effect, compelling membership of theemployees in the A. F. of L. as a condition of their' employment,and in view of the action taken by the A. F. of L. and the Companywith respect to the employees who sought to change their affiliationfrom the A. F. of L. to the M. E. S. A., the fact that more employeeshave not openly indicated that they desire to change their affiliation'from the A. F. of L. to the M. E. S. A. is not conclusive of theirdesires regarding representation 8We find that a question has arisen concerning representation ofemployees of the Company.'6The A.F. of L. takes the position that all the employees who' had signed applicationsin the-Al.E. S. A. who are presently in the employ of the Company renounced their mem-bership in the M. E.S.A. in order to obtain reinstatement in the A.F. of L.';and that-the 19 who were not reinstated in the A. F. of L. were discharged by the Company andare no longer employees.T SeeMatter of Colonic Fibre Company,Inc.andCohoes Knit Goods Workers UnionNo.215111,A. F. of L.,9 N.L. R. B. 658;Matter of Stokely Brothers&Company, Inc. and.Van Camp's; 'Inc.andFederal Labor Union No. 21752, affiliated with A. F. of L.,15 N. L.R. B. 872;MatterofMaloneBronze PowderWorks,Inc. and Malone Aluminum Corpora-tionandAluminum and Bronze Powder Workers Union No. 21211, affiliated with theA. F. of L.,19 N.L.R. B. 449;Matter of J. Edwards&Co. andUnitedShoe.7Vorkersof America,Local 127,C. I.0., 20 N. L. R.B. 244;Matter of Precision Casting Company,.Inc. andNational Association of Die Casting Workers, Local No. 4, C. 1.0., 24 N. L.. R. B.1045.8SeeMatter of The George W. Borg CorporationandUnited Clock Workers Union,25N. L. R.B.481.1 THE AMERICAN NATIONAL COMPANY27IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION -UPONCOMMERCEWe find that 'the question concerning ' representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial-relation to, trade, traffic, and commerce'' among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE, UNITThe Company, the M. E. S. A., and the A. F. of L. agreed at thehearing, and.we find, that all production and maintenance employeesof the Toledo and Perrysburg plants of the Company, excludingsupervisory, clerical, tool, die, and machinery repair employees, metalpolishers,metal platers, engineers, and firemen, constitute a unitappropriate for the purpose of collective bargaining.We furtherfind that said unit will. insure to employees of the Company the. fullbenefit of their right to self-organization . and to collective bargain-ing and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre=sentation of employees of the Company can best be resolved by anelection by secret ballot..The two unions disagree as to who shall be eligible to vote in theelection.There were approximately.- 657 employees working for theCompany within the appropriate unit- on June 29, 1940.At thehearing a seniority list submitted by the Company to the A. F. of L.on July 9, 1940, containing the names of over 1,000 employees, wasintroduced in evidence:The names of the 19 employees dischargedby the Company because of their expulsion from the A. F. of *L. arenot included in this list.' The A. F. of L. contends that this senioritylist should be used to determine eligibility to participate .in the elec-tion since the Company's business'is seasonal and any employee addedto the present force when production increases will be taken fromthe seniority list.While not objecting to the use of such.a senioritylist in determining eligibility to participate in the election, theM. E. S. A. contends that any seniority list used should include thenames of the 19 employees who were discharged by the .Companybecause of their expulsion from the A. F. of L.The evidence indi-cates that the 19 employees were discharged by,the Company pur-siiant to the terms of a valid closed-shop contract.. This being so, they 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDare no longer employees of the Company and- are not entitled to votein the election.We shall direct that all employees in the appropriate unit on theCompany's seniority list of employees of July 9, 1940, excluding thoseon said list who have since quit or been discharged for cause, shall beeligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS QF LAw1.A question affecting commerce has arisen concerning the representation of employees.of The American National Company, Toledo,'Ohio, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the Act.,2.All production and maintenance employees of the Toledo andPerrysburg plants of the Company, excluding supervisory,clerical,tool,die, and. machinery repair employees, metal polishers, metalplaters; engineers, and firemen,constitute a unit appropriate for thepurposes of collective bargaining,within the meaning of Section(b) of the Act. DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National-Labor Relations Board by Section 9(c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National Labor.Relations Board Rules and Regulations-Series 2, as. amended, it isherebyDIRECTED that, as part-of the investigation authorized by the Board,to ascertain representatives for the purposes of collective bargainingwith The American National Company, Toledo, Ohio,an election:by secret ballot shall be conducted as early as possible, but not laterthan thirty(30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the EighthRegion, acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regula-tions, among all production and maintenance employees of the Toledoand Perrysburg plants of The American National Company, on theCompany's 'seniority list of employees of July 9, 1940,excludingsupervisory,clerical, tool,die, and machinery repair employees, metalpolishers;metalplaters, engineers,firemen, and those who since JulyQ, 1940, have quit or been discharged for cause, to determine whetherthey desire to be represented by Mechanics Educational Society ofAmerica,Local No. 3,or by Juvenile Wheel Workers Federal LaborUnion, No. 18528,for the purposes of collective bargaining, or byneither. THE AMERICAN NATIONAL COMPANY29[SAME TITLE]CERTIFICATION OF REPRESENTATIVESOctober i7,191oOn August 30,, 1940, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceedings.Pursuant to. the. Direction of Election, an election by secret ballotwas conducted on September 23 and 24, 1940, under the direction andsupervision of the Regional Director for the Eighth Region (Cleve-.land, Ohio).'On September 25, 1940, the Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties, his Election Report.No objections to the conductof the ballot or the Election Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows :Total number of employees eligible------------------------- 1, 128Total number of ballots cast-------------------------------946Total number of votes cast for Mechanics Educational Societyof America, Local No. 3---------------------------------42Total number of votes cast for Juvenile Wheel Workers Fed-eral Labor Union No. 18528 (AFL)----------------------894Total number of votes cast for neither organization----------5Total number of blank ballots-----------------------------2Total number of void ballots------------------------------2Total number of challenged ballots-------------------------1By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to^ Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,I.IT IS rIEREBY cERTl_rlEn that Juvenile Wheel Workers Federal LaborUnion, No. 18528, has been designated ancf selected by a majority ofthe production and maintenance employees of the Toledo and Perrys-burg plants of." The American National Company, Toledo, Ohio, ex-cluding supervisory, clerical, tool, die, and machinery repair employ-ees,metal polishers, metal platers, engineers, and firemen, as theirrepresentative for the purposes of collective bargaining, and that, pur-suant to Section 9 (a) of the National Labor Relations Act, JuvenileWheel Workers' Federal Labor Union, No. 18528, is the exclusiverepresentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.'- _27 N. L.R. B., No. 4a.